 



EXHIBIT 10.9.2
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 9, 2007, by and
between Par Pharmaceutical Companies, Inc., and Par Pharmaceutical, Inc., each a
Delaware corporation (collectively, “Par” or “Employer”), and Patrick LePore
(“Executive”).
RECITALS:
     A. WHEREAS, Executive is presently employed in the capacity of President
and Chief Executive Office of Par Pharmaceutical Companies, Inc., and as
President and Chief Executive Officer of Par Pharmaceutical, Inc. and Executive
and Employer desire that Executive continue to provide services in these
capacities; and
     B. WHEREAS, by Agreement dated November 2006 Employer and Executive agreed
upon terms and conditions of Executive’s employment, which Agreement expires
September 27, 2007, and, accordingly Employer and Executive desire to enter into
a new Agreement in order for Executive to continue in the afore-mentioned
positions.
     C. WHEREAS, Executive and Employer agree and acknowledge that the Agreement
set forth herein supercedes any prior and contemporaneous written or oral
agreement between the parties and that upon execution the terms and conditions
set forth herein govern Executive’s employment.
     In consideration of the mutual promises herein contained, the parties
hereto hereby agree as follows:
     1. Employment.
          1.1. General. Employer hereby employs Executive effective
September 26, 2007 in the capacity of President and Chief Executive Officer of
Employer at the compensation rate and benefits set forth in Section 2 hereof for
the Employment Term (as defined in Section 3.1 hereof). Executive hereby accepts
such employment, subject to the terms and conditions herein contained. In all
such capacities, Executive shall perform and carry out such duties and
responsibilities as may be assigned to him from time to time by the Board of
Directors (the “Board”) reasonably consistent with Executive’s position and this
Agreement, and shall report to the Board.
          1.2. Time Devoted to Position. Executive, during the Employment Term,
shall devote substantially all of his business time, attention and skills to the
business and affairs of Employer.
          1.3. Certifications. Whenever the Chief Executive Officer of Par is
required by law, rule or regulation or requested by any governmental authority
or by Par’s

 



--------------------------------------------------------------------------------



 



auditors to provide certifications with respect to Par’s financial statements or
filings with the Securities and Exchange Commission or any other governmental
authority, Executive shall sign such certifications as may be reasonably
requested by the Board, with such exceptions as Executive deems necessary to
make such certifications accurate and not misleading, and comply with applicable
law.
     2. Compensation and Benefits.
          2.1. Salary. At all times Executive is employed hereunder, and on a
retroactive basis to June 6, 2007, Employer shall pay to Executive, and
Executive shall accept, as full compensation for any and all services rendered
and to be rendered by him during such period to Employer in all capacities,
including, but not limited to, all services that may be rendered by him to any
of Employer’s existing subsidiaries, entities and organizations hereafter
formed, organized or acquired by Employer, directly or indirectly (each, a
“Subsidiary” and collectively, the “Subsidiaries”), the following: (i) a base
salary at the annual rate of $800,000 (Eight Hundred Thousand Dollars), or at
such increased rate as the Board (through its Compensation and Equity Awards
Committee), in its sole discretion, may hereafter from time to time grant to
Executive (initially and as so increased, the “Base Salary”); and (ii) any
additional bonus and the benefits set forth in Sections 2.2, 2.3 and 2.4 hereof.
The Base Salary shall be payable in accordance with the regular payroll
practices of Employer applicable to senior executives, less such deductions as
shall be required to be withheld by applicable law and regulations or otherwise.
To the extent Executive is eligible for or awarded increased compensation
pursuant to this Section, the increase shall occur in March of each year, or at
such other time as the Compensation Committee deems appropriate.
          2.2. Bonus.
               2.2.1. In September, 2007, Executive shall receive a bonus in the
amount of $458,500 (four hundred fifty eight thousand five hundred dollars). For
the sake of clarity, this bonus is in lieu of and not in addition to any other
bonus payment promised to Executive as part of any prior agreement with Employer
including but not limited to any bonus referenced in Section 2.2 of the
November 2006 Agreement between Employer and Executive.
               2.2.2. Subject to Section 3.3 hereof, Executive shall be entitled
to an annual bonus during the Employment Term in such amount (if any) as
determined by the Board based on such performance criteria as it deems
appropriate, including, without limitation, Executive’s performance and
Employer’s earnings, financial condition, rate of return on equity and
compliance with regulatory requirements. The target amount of Executive’s annual
bonus shall be equal to 100% (one hundred percent) of his Base Salary. At the
time the Board determines the Executive’s eligibility for a bonus, the Board
shall set forth all material terms of the bonus arrangement in a written
document, and the terms shall satisfy the deferral election rules of Treasury
Regulation §1.409A-2, and with respect to the timing and form of payment either
the short-term deferral rule of Treasury Regulation §1.409A-1(b)(4), or the
permissible payment rules of Treasury Regulation §1.409A-3. Executive’s bonus
eligibility shall be determined in March of each year, or at such time as the
Compensation Committee deems appropriate. Notwithstanding the foregoing, for the
period from September 2007 through March

2



--------------------------------------------------------------------------------



 



2008, Executive’s target bonus amount shall be four hundred thousand dollars
($400,000), i.e., one-half of his annual target amount.
          2.3. Equity Awards. Executive shall be entitled to participate in
long-term incentive plans commensurate with his titles and positions, including,
without limitation, stock option, restricted stock, and similar equity plans of
Employer as may be offered from time to time. In connection herewith, Executive
has been granted eighty thousand (80,000) shares of restricted stock of Par, and
options to purchase one-hundred twenty thousand (120,000) shares of common stock
of Par on the terms and conditions set forth in the 2004 Performance Equity
Plan, as amended (the “2004 Plan”) and Executive’s Stock Option Agreement and
Award Agreement. Executive will also be eligible for one-half of his
discretionary equity grant in the first quarter of 2008, and shall be eligible
for equity grants in accordance with Employer’s regular practices thereafter,
with all grants being subject to the sole discretion of the Board.
          2.4. Executive Benefits.
               2.4.1. Expenses. Employer shall promptly reimburse Executive for
expenses he reasonably incurs in connection with the performance of his duties
(including business travel and entertainment expenses) hereunder, all in
accordance with Employer’s policies with respect thereto as in effect from time
to time.
               2.4.2. Employer Plans. Executive shall be entitled to participate
in such employee benefit and welfare plans and programs as Employer may from
time to time generally offer or provide to executive officers of Employer or its
Subsidiaries, including, but not limited to, participation in life insurance,
health and accident, medical plans and programs and profit sharing and
retirement plans.
               2.4.3. Vacation. Executive shall be entitled to four (4) weeks of
paid vacation per calendar year, prorated for any partial year.
               2.4.4. Life Insurance. Employer shall obtain (provided, that
Executives qualifies on a non-rated basis) a term life insurance policy, the
premiums of which shall be borne by Employer and the death benefits of which
shall be payable to Executive’s estate, or as otherwise directed by Executive,
in the amount of $3 million throughout the Employment Term.
               2.4.5. Automobile. Employer shall provide Executive with an
automobile cash allowance of one thousand and fifty dollars ($1,050) (gross) per
month.
     3. Employment Term; Termination.
          3.1. Employment Term. Executive’s employment hereunder shall commence
on the date hereof and, except as otherwise provided in Section 3.2 hereof,
shall continue until the third (3rd) anniversary of the date of this Agreement
(the “Initial Term”). Thereafter, this Agreement shall automatically be renewed
for successive one-year periods commencing on the third (3rd) anniversary of the
date of this Agreement (the Initial Term, together with any such subsequent
employment period(s), being referred to herein as the

3



--------------------------------------------------------------------------------



 



“Employment Term”), unless Executive or Employer shall have provided a Notice of
Termination (as defined in Section 3.4.2 hereof) in respect of its or his
election not to renew the Employment Term to the other party at least ninety
(90) days prior to the end of the current Employment Term. Upon nonrenewal of
the Employment Term pursuant to this Section 3.1 or termination pursuant to
Sections 3.2.1 through 3.2.6 hereof, inclusive, Executive shall be released from
any duties hereunder (except as set forth in Section 4 hereof) and the
obligations of Employer to Executive shall be as set forth in Section 3.3 hereof
only.
          3.2. Events of Termination. The Employment Term shall terminate upon
the occurrence of any one or more of the following events:
               3.2.1. Death. In the event of Executive’s death, the Employment
Term shall terminate on the date of his death.
               3.2.2. Without Cause By Executive. Executive may terminate the
Employment Term at any time during such Term for any reason whatsoever by giving
a Notice of Termination to Employer. The Date of Termination pursuant to this
Section 3.2.2 shall be thirty (30) days after the Notice of Termination is
given.
               3.2.3. Disability. In the event of Executive’s Disability (as
hereinafter defined), Employer may, at its option, terminate the Employment Term
by giving a Notice of Termination to Executive. The Notice of Termination shall
specify the Date of Termination, which date shall not be earlier than thirty
(30) days after the Notice of Termination is given. For purposes of this
Agreement, “Disability” means disability as defined in any long-term disability
insurance policy provided by Employer and insuring Executive, or, in the absence
of any such policy, the inability of Executive for 180 days in any consecutive
twelve (12) month period to substantially perform his duties hereunder as a
result of a physical or mental illness, all as determined in good faith by the
Board.
               3.2.4. For Cause By Employer. Employer may terminate the
Employment Term for “Cause” as determined in good faith by a majority of the
Board as set forth in a Notice of Termination to Executive specifying the
reasons for termination and the failure of the Executive to cure the same within
ten (10) days after the Executive’s receipt of the Employer Notice of
Termination; provided, however, that in the event the Board in good faith
determines that the underlying reasons giving rise to such determination cannot
be cured, then the ten (10) day period shall not apply and the Employment Term
shall terminate on the date the Notice of Termination is given. For purposes of
this Agreement, “Cause” shall mean (i) Executive’s conviction of, guilty or no
contest plea to, or confession of guilt of, a felony, or other crime involving
moral turpitude; (ii) an act or omission by Executive in connection with his
employment that constitutes fraud, criminal misconduct, breach of fiduciary
duty, dishonesty, gross negligence, malfeasance, or willful misconduct,
regardless of harm to the Employer or any of its Subsidiaries or affiliates, or
other conduct that is materially harmful or detrimental to Employer or any of
its Subsidiaries or affiliates; (iii) is a material breach by Executive of this
Agreement; (iv) Executive’s continuing failure to perform such duties as are
assigned to Executive by Employer in accordance with this Agreement, other than
a failure resulting from a Disability; (v) Executive’s knowingly taking any
action on behalf of Employer or any of its Subsidiaries or affiliates without
appropriate authority to take such action; (vi) Executive’s

4



--------------------------------------------------------------------------------



 



knowingly taking any action in conflict of interest with Employer or any of its
Subsidiaries or affiliates given Executive’s position with Employer; and/or
(vii) the commission of an act of personal dishonesty by Executive that involves
personal profit in connection with Employer or any of its Subsidiaries or
affiliates.
               3.2.5. Without Cause By Employer. Employer may terminate the
Employment Term for any reason or no reason whatsoever (other than for the
reasons set forth elsewhere in this Section 3.2) by giving a Notice of
Termination to Executive. The Notice of Termination shall specify the Date of
Termination, which date shall not be earlier than thirty (30) days after the
Notice of Termination is given or such shorter period if Employer shall pay to
Executive that amount of the Base Salary amount that would have been earned
between the thirty (30) day period and such shorter period in accordance with
the Employer’s regular payroll practices.
               3.2.6. Employer’s Material Breach. Executive may terminate the
Employment Term upon Employer’s material breach of this Agreement and the
continuation of such breach so long as Executive has provided written notice to
Employer of a material breach (which notice shall identify the manner in which
Employer has materially breached this Agreement) within ninety (90) days of the
initial existence of the breach, and afforded Employer no less than thirty
(30) days for cure of such breach. Employer is not required to pay severance
under Section 3.3.3 when Employer cures the material breach identified in
Executive’s notice within thirty (30) days of Employer’s receipt of the notice.
Employer’s material breach of this Agreement shall mean (i) the failure of
Employer to make any payment that it is required to make hereunder to Executive
when such payment is due; (ii) the assignment to Executive, without Executive’s
express written consent, of duties inconsistent with his positions,
responsibilities and status with Employer, or a change in Executive’s reporting
responsibilities, titles or offices or any plan, act, scheme or design to
constructively terminate the Executive, or any removal of Executive from his
positions with Employer, except in connection with the termination of the
Employment Term by Employer for Cause, without Cause or Disability or as a
result of Executive’s death or voluntary resignation or by Executive other than
pursuant to this Section 3.2.6; (iii) a reduction by Employer in Executive’s
Base Salary; or (iv) a permanent reassignment of Executive’s primary work
location, without the consent of Executive, to a location more than thirty-five
(35) miles from Employer’s executive offices in Woodcliff Lake, New Jersey.
          3.3. Certain Obligations of Employer Following Termination of the
Employment Term. Following termination of the Employment Term under the
circumstances described below, Employer shall pay to Executive or his estate, as
the case may be, the following compensation and provide the following benefits
in full satisfaction and final settlement of any and all claims and demands that
Executive now has and hereafter may have hereunder against Employer. Any and all
payments referenced in Section 3.3 are contingent upon Executive’s execution
within thirty (30) days after the Date of Termination of Employer’s standard
form Release Agreement in effect at the Date of Termination. In connection with
Executive’s receipt of any or all monies and benefits to be received pursuant to
this Section 3.3, Executive shall not have a duty to seek subsequent employment
during the period in which he is receiving such monies and benefits payments and
the Severance Amount (as defined in Section 3.3.2 hereof)

5



--------------------------------------------------------------------------------



 



shall not be reduced solely as a result of Executive’s subsequent employment by
an entity other than Employer. Any and all payments referenced in Section 3.3
are contingent upon Executive’s execution within thirty (30) days after the Date
of Termination of Employer’s standard form of Release Agreement on the Date of
Termination. No payments shall be made prior to execution of the release
agreement.
               3.3.1. For Cause. In the event that the Employment Term is
terminated by Employer for Cause, Employer shall pay to Executive, in a single
lump-sum within thirty (30) days of the Date of Termination, and in accordance
with Employer’s regular payroll practices, an amount equal to any unpaid but
earned Base Salary through the Date of Termination.
               3.3.2. Without Cause by Employer; Material Breach by Employer;
Non-Renewal by Employer. In the event that the Employment Term is terminated by
Employer pursuant to Section 3.2.5 hereof or by Executive pursuant to
Section 3.2.6 hereof, or is not renewed by Employer pursuant to Section 3.1
hereof, Employer shall pay to Executive severance, subject to Executive’s
continued compliance with the terms of Section 4, in an amount equal to two
(2) times his Base Salary as in effect on the Date of Termination, and Executive
shall retain all vested benefits granted pursuant to Section 2.3 hereof, plus,
if Executive’s termination is not, as set forth in the Notice of Termination, a
result of, in whole or in part, Executive’s performance in respect of his duties
hereunder, the amount of Executive’s last annual cash bonus pursuant to
Section 2.2 hereof (the “Severance Amount”) Any payments made in accordance with
this Section 3.3.2 shall be made in equal semimonthly installments in accordance
with Employer’s regular payroll practices, for a term ending on the earlier of
the end of the current Employment Term, and two and one-half months after the
end of the Executive’s taxable year in which the Employment Term is terminated,
or, if upon agreement of Executive and Employer, in a lump sum within thirty
(30) days of the Date of Termination. In addition, no payment may be made under
this Section 3.3.2 on Executive’s Termination under Section 3.2.6 unless
Executive terminated the Employment Term during the six (6) months immediately
following his initial identification of a material breach, as required under
Section 3.2.6. Payment of the Severance Amount is subject to Executive’s
continued compliance with the terms of Section 4 hereof and the execution by
Executive within thirty (30) days after the Date of Termination of Employer’s
standard form Release Agreement in effect at the Date of Termination. No
payments shall be made prior to execution of the Release Agreement.
               3.3.3. Without Cause By Executive; Non- Renewal by Executive. In
the event that the Employment Term is terminated by Executive pursuant to
Section 3.2.2 hereof or Executive elects not to renew this Agreement pursuant to
Section 3.1 hereof, Employer shall pay to Executive, in a single lump-sum within
thirty (30) days of the Date of Termination, and in accordance with Employer’s
regular payroll practices, an amount equal to any unpaid but earned Base Salary
through the Date of Termination. In the event Executive has elected non-renewal
or has elected to separate from Employer after a Change in Control, the
Compensation and Equity Awards Committee may choose also to consider Executive’s
performance and accomplishments to the Date of Termination, as well as the
Employer’s earnings, financial condition, rate of return on equity and
compliance with regulatory requirements, as well as the existence of an approved
successor plan, in considering whether to award Executive additional
compensation upon his separation. The Executive does not have a legal right to
and is not vested

6



--------------------------------------------------------------------------------



 



in this additional compensation at any time prior to the Date of Termination
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
               3.3.4. Death, Disability. In the event that the Employment Term
is terminated by reason of Executive’s death pursuant to Section 3.2.1 hereof or
by Employer by reason of Executive’s Disability pursuant to Section 3.2.3
hereof, Employer shall pay to Executive, subject to, in the case of Disability,
Executive’s continued compliance with Section 4 hereof, the Severance Amount,
less any life insurance and/or disability insurance received by Executive or his
estate pursuant to insurance policies provided by Employer (including without
limitation pursuant to Section 2.4.4 hereof), payable in accordance with
Section 3.3.2 hereof, and Executive shall retain all vested benefits granted
pursuant to Section 2.3 hereof.
               3.3.5. Post-Employment Term Benefits. In the event Executive is
terminated pursuant to Sections 3.2.1 through 3.2.6 hereof, inclusive, or either
Employer or Executive elects not to renew this Agreement pursuant to Section 3.1
hereof, Employer shall reimburse Executive for any unpaid expenses pursuant to
Section 2.4.1 hereof, and Executive will have the opportunity and responsibility
to elect COBRA continuation coverage pursuant to the terms of that law and will
thus be responsible for the execution of the continuation of coverage forms upon
termination of his insurance coverage. Except as provided immediately below,
Executive will be responsible for all COBRA premiums. If Executive is terminated
pursuant to Sections 3.2.3, 3.2.5, 3.2.6, or Employer elects not to renew this
Agreement pursuant to Section 3.1 hereof, Executive shall be entitled to
participate, at Employer’s expense, in all medical and health plans and programs
of Employer in accordance with COBRA for a period of eighteen (18) months (the
“Benefits Period”), subject to the execution by Executive within thirty
(30) days after the Date of Termination of Employer’s standard form Release
Agreement in effect on the Date of Termination, and to Executive’s continued
compliance with Section 4; provided, however, that Executive’s continued
participation is permissible under the terms and provisions of such plans and
programs; and provided, further, that if Executive becomes entitled to equal or
comparable benefits from a subsequent employer during the Benefits Period,
Employer’s obligations under this Section 3.3.5 shall end as of such date.
               3.3.6. Equity Awards.
               (a) If, within twelve (12) months following a Change of Control
(as defined in Section 3.4.1 hereof) of Employer, the Employment Term is
terminated other than for Cause, then Executive (or his estate) shall have
twenty-four (24) months from the date of termination to exercise any vested
equity awards; provided, however, that the relevant equity award plan remains in
effect and such equity awards have not have otherwise expired in accordance with
the terms thereof. In connection therewith, Employer agrees to use commercially
reasonable efforts to amend Executive’s Equity Award Agreements if necessary to
effectuate the provisions of this Section 3.3.6(a).
               (b) In the event the Employment Term is terminated (i) by
Employer pursuant to Section 3.2.5 hereof and the reason for such termination,
as set forth in the Notice of Termination, is not related to the Executive’s
performance of Executive in his duties with respect to Employer, or (ii) by
Executive pursuant to Section 3.2.6 hereof, then all equity awards theretofore
granted to Executive on or after the execution of this Agreement shall

7



--------------------------------------------------------------------------------



 



thereupon vest and Executive shall have twenty-four (24) months from such date
to exercise such options; provided, however, that the relevant equity award plan
remains in effect and such equity awards shall not have otherwise expired in
accordance with the terms thereof. In connection therewith, Employer agrees to
use commercially reasonable efforts to amend Executive’s Equity Award Agreements
if necessary to effectuate the provisions of this Section 3.3.6(b). All equity
awards granted to Executive prior to the execution of this Agreement shall
continue to vest according to the schedule set forth at the time the awards were
granted to Executive and shall remain subject to those terms and conditions set
forth in Executive’s Equity Award Agreements related to such awards.
          3.4. Definitions.
               3.4.1. “Change of Control” Defined. A “Change of Control” of
Employer means (i) the approval by the stockholders of Par of the sale, lease,
exchange or other transfer (other than pursuant to internal reorganization) by
Par of all or substantially all of its respective assets to a single purchaser
or to a group of associated purchasers; (ii) the first purchase of shares of
equity securities of Par pursuant to a tender offer or exchange offer (other
than an offer by Par) for at least fifteen (15%) percent of the equity
securities of Par; (iii) the approval by the stockholders of Par of an agreement
for a merger or consolidation in which Par shall not survive as an independent,
publicly-owned corporation; (iv) the acquisition (including without limitation
by means of a merger) by a single purchaser or a group of associated purchasers
of securities of Par from either Par or any third party representing thirty-five
(35%) percent or more of the combined voting power of Par’s then outstanding
equity securities in one or a related series of transactions (other than
pursuant to an internal reorganization) or (v) the change of the membership of a
majority of the Board during any period of two (2) consecutive years, unless the
election, or the nomination for election by Par’s stockholders, of each new
director was approved by a vote of at least two-thirds of the directors of the
Board still in office who were directors of Par at the beginning of the period.
               3.4.2. “Notice of Termination” Defined. “Notice of Termination”
means a written notice that indicates the specific termination provision relied
upon by Employer or Executive and, except in the case of termination pursuant to
Sections 3.2.1, 3.2.2 or 3.2.5 (other than as required under Section 3.3.2 or
3.3.6), that sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employment Term under the termination
provision so indicated.
               3.4.3. “Date of Termination” Defined. “Date of Termination” means
such date as the Employment Term is expired if not renewed or terminated in
accordance with Sections 3.1 or 3.2 hereof.
     4. Confidentiality/Non-Solicitation/Non-Compete.
          4.1. “Confidential Information” Defined. “Confidential Information”
means any and all information (oral or written) relating to Employer or any
Subsidiary or any person or entity controlling, controlled by, or under common
control with Employer or any Subsidiary or any of their respective activities,
including, but not limited to, information relating to: technology, research,
test procedures and results, machinery and equipment; manufacturing

8



--------------------------------------------------------------------------------



 



processes; financial information; products; identity and description of
materials and services used; purchasing; costs; pricing; customers and
prospects; advertising, promotion and marketing; and selling, servicing and
information pertaining to any governmental investigation, except such
information which becomes public, other than as a result of a breach of the
provisions of Section 4.2 hereof.
          4.2. Non-disclosure of Confidential Information. Executive shall not
at any time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever for the benefit of any person or entity other than Employer (except
as may be required under legal process by subpoena or other court order).
          4.3. Non-Solicitation. Executive shall not, while employed by Employer
and for a period of one (1) year following the Date of Termination, directly or
indirectly, hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee, customer, prospective customer, or supplier of Employer or any of its
Subsidiaries to discontinue or alter his or its relationship with Employer or
any of its Subsidiaries.
          4.4. Non-Competition. Executive shall not, while employed by Employer
and for a period of one (1) year following the Date of Termination, directly or
indirectly provide any services (whether in the management, sales, marketing,
public relations, finance, research, development, general office,
administrative, or other areas) as an employee, agent, stockholder, officer,
director, consultant, advisor, investor, or other representative of Employer’s
competitors in the branded or generic pharmaceutical industry in any state or
country in which Employer does or seeks to do business. Employer’s competitors
include any entity, individual, or affiliate of such company or individual that
develops, sells, markets, or distributes any products that compete with or are
the same or similar to those of Employer. However, the restrictions of this
Section 4.4 shall not apply if the Employment Term is terminated by Employer
pursuant to Section 3.2.5 hereof or by Executive properly pursuant to
Section 3.2.6 hereof; nor shall this Section 4.4 prohibit Executive from being a
passive owner of not more than one (1%) percent of any publicly-traded class of
capital stock of any entity engaged in a competing business.
          4.5. Injunctive Relief. The parties hereby acknowledge and agree that
(a) the type, scope and periods of restrictions imposed in Section 4 are
necessary, fair and reasonable to protect Employer’s legitimate business
interests and to prevent the inevitable disclosure of Employer’s Confidential
Information; (b) Employer will be irreparably injured in the event of a breach
by Executive of any of his obligations under this Section 4; (c) monetary
damages will not be an adequate remedy for any such breach; (d) Employer will be
entitled to injunctive relief, in addition to any other remedy which it may
have, in the event of any such breach; and (e) the existence of any claims that
Executive may have against Employer, whether under this Agreement or otherwise,
will not be a defense to the enforcement by Employer of any of its rights under
this Section 4.

9



--------------------------------------------------------------------------------



 



          4.6. Non-exclusivity and Survival. The covenants of Executive
contained in this Section 4 are in addition to, and not in lieu of, any
obligations that Executive may have with respect to the subject matter hereof,
whether by contract, as a matter of law or otherwise, and such covenants and
their enforceability shall survive any termination of the Employment Term by
either party and any investigation made with respect to the breach thereof by
Employer at any time.
     5. Miscellaneous Provisions.
          5.1. Severability. If, in any jurisdiction, any term or provision
hereof is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
          5.2. Execution in Counterparts. This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.
          5.3. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given upon receipt when
delivered by hand, overnight delivery or telecopy (with confirmed delivery), or
three (3) business days after posting, when delivered by registered or certified
mail or private courier service, postage prepaid, return receipt requested, as
follows:
If to Employer, to:
Par Pharmaceutical, Inc.
300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
Attention: Chairman
Telecopy No. 201-802-4620
Copy to:
Christine A. Amalfe, Esq.
Gibbons, P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Telecopy No.: (973) 639-6230
If to Executive, to:

10



--------------------------------------------------------------------------------



 



Patrick LePore
c/o Par Pharmaceutical, Inc.
300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.
          5.4. Amendment. No provision of this Agreement may be modified,
amended, waived or discharged in any manner except by a written instrument
executed by both Par and Executive.
          5.5. Entire Agreement. This Agreement and, with respect to
Sections 2.3 and 3.3.6, Executive’s Equity Award Agreements and governing equity
award plans constitute the entire agreement of the parties hereto with respect
to the subject matter hereof, and supersede all prior agreements and
understandings of the parties hereto, oral or written, including, but not
limited to, the parties’ Employment Agreement dated March 16, 2006. Executive
and Employer hereby agree that the Employment Agreement dated March 16, 2006, is
hereby superseded and of no further force and effect, and that this Agreement
shall be effective as of the date hereof. In the event of any conflict between
Sections 2.3 and 3.3.6 hereof and Executive’s Equity Award Agreements and the
governing equity award plans, Sections 2.3 and 3.3.6 shall control.
          5.6. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey applicable to contracts
made and to be wholly performed therein.
          5.7. Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
          5.8. Binding Effect; Successors and Assigns. Executive may not
delegate any of his duties or assign his rights hereunder. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.
Employer shall require any successor (whether direct or indirect and whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer, by an agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform if no such transaction had taken place.
          5.9. Waiver, etc. The failure of either of the parties hereto to at
any time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Agreement or any provision hereof or the right of either of the
parties hereto thereafter to enforce each and every provision of this Agreement.
No waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or

11



--------------------------------------------------------------------------------



 



which enforcement of such waiver is sought, and no waiver of any such breach
shall be construed or deemed to be a waiver of any other or subsequent breach.
          5.10. Capacity, etc. Executive and Employer hereby represent and
warrant to the other that, as the case may be: (a) he or it has full power,
authority and capacity to execute and deliver this Agreement, and to perform his
or its obligations hereunder; (b) such execution, delivery and performance shall
not (and with the giving of notice or lapse of time or both would not) result in
the breach of any agreements or other obligations to which he or it is a party
or he or it is otherwise bound; and (c) this Agreement is his or its valid and
binding obligation in accordance with its terms.
          5.11. Enforcement; Jurisdiction. If any party institutes legal action
to enforce or interpret the terms and conditions of this Agreement, the
applicable court shall award the prevailing party reasonable attorneys’ fees at
all trial and appellate levels, and the expenses and costs incurred by such
prevailing party in connection therewith. Subject to Section 5.12, any legal
action, suit or proceeding, in equity or at law, arising out of or relating to
this Agreement shall be instituted exclusively in the State or Federal courts
located in the State of New Jersey, and each party agrees not to assert, by way
of motion, as a defense or otherwise, in any such action, suit or proceeding,
any claim that such party is not subject personally to the jurisdiction of any
such court, that the action, suit or proceeding is brought in an inconvenient
forum, that the venue of the action, suit or proceeding is improper or should be
transferred, or that this Agreement or the subject matter hereof may not be
enforced in or by any such court. Each party further irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding. Any and
all service of process and any other notice in any such action, suit or
proceeding shall be effective against any party if given personally or by
registered or certified mail, return receipt requested or by any other means of
mail that requires a signed receipt, postage prepaid, mailed to such party as
herein provided. Nothing herein contained shall be deemed to affect or limit the
right of any party to serve process in any other manner permitted by applicable
law.
          5.12. Arbitration.
          (a) Any dispute under Section 3 hereof, including, but not limited to,
the determination by the Board of a termination for Cause pursuant to
Section 3.2.4 hereof, or in respect of the breach thereof (other than a claim
for equitable relief) shall be settled by arbitration in New Jersey. The
arbitration shall be accomplished in the following manner. Either party may
serve upon the other party written demand that the dispute, specifying the
nature thereof, shall be submitted to arbitration. Within ten (10) days after
such demand is given in accordance with Section 5.3 hereof, each of the parties
shall designate an arbitrator and provide written notice of such appointment
upon the other party. If either party fails within the specified time to appoint
such arbitrator, the other party shall be entitled to appoint both arbitrators.
The two (2) arbitrators so appointed shall appoint a third arbitrator. If the
two arbitrators appointed fail to agree upon a third arbitrator within ten
(10) days after their appointment, then an application may be made by either
party hereto, upon written notice to the other party, to the American
Arbitration Association (the “AAA”), or any successor thereto, or if the AAA or
its successor fails to appoint a third arbitrator within ten (10) days after
such request, then either party may apply, with written notice to the other, to
the Superior Court of New Jersey, Bergen

12



--------------------------------------------------------------------------------



 



County, for the appointment of a third arbitrator, and any such appointment so
made shall be binding upon both parties hereto.
          (b) The decision of the arbitrators shall be final and binding upon
the parties. The party against whom the award is rendered (the “non-prevailing
party”) shall pay all fees and expenses incurred by the prevailing party in
connection with the arbitration (including fees and disbursements of the
prevailing party’s counsel), as well as the expenses of the arbitration
proceeding. The arbitrators shall determine in their decision and award which of
the parties is the prevailing party, which is the non-prevailing party, the
amount of the fees and expenses of the prevailing party and the amount of the
arbitration expenses. The arbitration shall be conducted, to the extent
consistent with this Section 5.12, in accordance with the then prevailing rules
of commercial arbitration of the AAA or its successor. The arbitrators shall
have the right to retain and consult experts and competent authorities skilled
in the matters under arbitration, but all consultations shall be made in the
presence of both parties, who shall have the full right to cross-examine the
experts and authorities. The arbitrators shall render their award, upon the
concurrence of at least two of their number, not later than thirty (30) days
after the appointment of the third arbitrator. The decision and award shall be
in writing, and counterpart copies shall be delivered to each of the parties. In
rendering an award, the arbitrators shall have no power to modify any of the
provisions of this Agreement, and the jurisdiction of the arbitrators is
expressly limited accordingly. Judgment may be entered on the award of the
arbitrators and may be enforced in any court having jurisdiction.
5.13. Specified Employee. Notwithstanding any other provision of this Agreement,
if Executive is a specified employee under Treas. Reg. §1.409A-1 as of the Date
of Termination, all payments to which Executive would otherwise be entitled
during the first six months following the date of separation from service shall
be accumulated and paid on the first day of the seventh month following the date
of separation from service, or if earlier within thirty (30) days of the
Executive’s date of death following the date of separation from service. This
provision shall not apply to all payments on separation from service that
satisfy the short-term deferral rule of Treas. Reg. §1.409A-1(b)(4), or to the
portion of the payments on separation from service that satisfy the requirements
for separation pay due to an involuntary separation from service under Treas.
Reg. §1.409A-1(b)(9)(iii), or to any payments that are otherwise exempt from the
six month delay requirement of the Treasury Regulations under Code Section 409A.
[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

             
 
      PAR PHARMACEUTICAL COMPANIES, INC.    
 
           
 
  By:   /s/ Peter S. Knight    
 
           
 
      Name: Peter S. Knight    
 
      Title: Chair, Compensation Committee    
 
           
 
      PAR PHARMACEUTICAL, INC.    
 
           
 
  By:   /s/ Patrick LePore    
 
           
 
      Name: Patrick LePore    
 
      Title: President and Chief Executive Officer    

14